Citation Nr: 1232078	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which continued the assignment of a non-compensable evaluation for bilateral hearing loss.  

The Board notes that the service connection claim for a low back condition (requiring new and material evidence to reopen the claim) is not in appellate status, as no substantive appeal was filed following the August 2008 rating action, which addressed that claim.

The Veteran had requested a travel Board hearing as shown by his substantive appeal form received in March 2010.  However, he failed to appear for a Board hearing scheduled in December 2011, with no reason provided.  Subsequently, he has not requested a rescheduled hearing.  The case will therefore be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704.

A September 2012 review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional action pertaining to the claim of entitlement to a compensable rating for bilateral hearing loss is warranted.  

The Veteran last underwent a VA audiological evaluation in March 2008, at which time bilateral hearing deficit, consistent with the assignment of a non-compensable evaluation was demonstrated.  Thereafter, the Veteran underwent a private audiological evaluation in March 2010, at which time he reported having increased difficulty understanding speech.  At that time, bilateral hearing deficit consistent with the assignment of a non-compensable evaluation was also demonstrated; tests results indicated worsening of pure tone threshold levels bilaterally and revealed improved speech discrimination scores, as compared to the 2008 examination results.

It has now been several years since the Veteran's hearing acuity was last evaluated by VA.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that in light of the evidence on file, the passage of time since the last VA evaluation, the Veteran's assertions, and in fairness to the Veteran, additional development is warranted to determine the current severity of the Veteran's service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  As such, upon re-examination, a VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss, including for example in conjunction with his day-to-day activities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the increased initial rating claim for bilateral hearing loss.

In addition, request any VA medical records dated from 2007 forward which relate to the Veteran's hearing loss, including any audiological test results, to include interpreted and uninterpreted pure tone audiometry graph/charts, and/or the results of any controlled speech discrimination testing (Maryland CNC) that may have been undertaken during that time.  

* Note - it is not clear whether the Veteran has actually received any treatment for his hearing loss through VA since 2007, the request in this case is being made for the sake of completeness.

2.  Schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  Have the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 Hertz for the ears, bilaterally.

In addition to objective test results, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities.  All opinions must be supported by a clear rationale, if necessary with citation to relevant medical findings.  

3.  After completing the requested action, the RO should readjudicate the claim for an initial compensable rating for bilateral hearing loss.  The RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority, addressing whether staged ratings are appropriate.

4.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


